2DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on January 19, 2022, claims 1-12 are pending. Claims 1, 2, 6, 8, 9 and 10 are amended. New claims 11-12 are added. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al., United States Patent Application Publication No. US 2013/0265232 A1 in view of Kumar et al., United States Patent Application Publication No. US 2014/0204023 A1.

Regarding claim 1, Yun discloses a method for adjusting display of a multimedia blackboard (See Yun, Abstract, Fig. 1, See also Detailed Description, [0222]), comprising:
obtaining a set of brightnesses of ambient light on a writing board simultaneously acquired by a plurality of light sensors corresponding to each display device of the multimedia blackboard (See inter alia, Detailed Description, [0092-0104], “The respective optical sensors may calculate the intensities of incoming light from all directions. Generally, if the object 20 and the background on which the object 20 is placed are differently colored, the intensity of the light reflected from the object 20 and that of the light reflected from the background differ. Accordingly, the position of the object 20 may be determined by sensing the intensities of the reflective lights passing through the transparent display 140 and determining the position of the object 20 based on the intensities”; optical sensors to capture environmental light disclosed), wherein, the multimedia blackboard comprises: the transparent writing board (Fig. 1, transparent display apparatus, #100; See also Figs. 2-5), at least one or more display devices hermetically attached to an entire back of the writing board (Fig. 2-5, transparent display, #140) , and the plurality of light sensors provided in the writing board with at least sensor heads of the plurality of light sensors embedded in the writing board (Figs. 2-5, first sensor, second sensor, #120; Detailed Description, [0092-0096], “The optical sensor may be implemented as a photo diode, a photo transistor, or a charge coupled device (CCD), etc., and may be distributed evenly over the entire area of the transparent display 140. The respective optical sensors may calculate the intensities of incoming light from all directions. Generally, if the object 20 and the background on which the object 20 is placed are differently colored, the intensity of the light reflected from the object 20 and that of the light reflected from the background differ. Accordingly, the position of the object 20 may be determined by sensing the intensities of the reflective lights passing through the transparent display 140 and determining the position of the object 20 based on the intensities”); 
analyzing the set of brightnesses and performing a smooth processing to generate a first brightness distribution image that is an image representing the brightnesses of ambient light on the writing board by color of the corresponding display device (Figs. 6-7; Detailed Description, [0158-0175], “Alternatively, the controller 130 may directly project the object 20 onto the transparent display 140 in a perpendicular relation to determine the object matching area 20' and also project the user 10 in a perpendicular relation to determine the user matching area 10'. In this case, the transmissive area (i.e., the area where the object is seen at the position of the user) may be formed between the object matching area 20' and the user matching area 10'. The controller 130 may determine the transmissive area depending on the distance between the object and the transparent display 140, distance between the user and the transparent display 140, and ratio of the distances. That is, the controller 130 may consider the shape and size of the object with reference to a point which perpendicularly connects the surface of the transparent display 140 to the object, to determine the object matching area 20'. The controller 130 may also determine the user matching area 10' by considering the shape and size of the user with reference to a point which perpendicularly connects the user to the surface of the transparent display 140. In this case, if the object and the user are perpendicularly symmetrical to each other with reference to the surface of the transparent display 140, the overlapping area between the user matching area 10' and the object matching area 20' may be directly determined to be the transmissive area”; See also Detailed Description, [0142], “For example, if the object 20 is on an object display stand, the display stand may also be included in the background image of the photographed image. In this case, the second detector 113 may detect the position of the corresponding object 20 based on the area having the image pixel information matching the color of the object 20”); 
obtaining a next frame display image and a brightness of each display device (Figs. 6-7, Detailed Description, [0170-0175]; See also Detailed Description, [0297-0298], “In the event of having to move the position of displayed information, as explained above, the main CPU 132 changes the pixel coordinate value to display the frames generated at the image processor 133. The information is then displayed on the display area corresponding to the changed pixel coordinate value, on the transparent display 140”), the backlight brightness being physically adjustable by an instruction in the display device (Figs. 5-7, Detailed Description, [0154-0155, “The input 160 receives user commands concerning the operation of the transparent display apparatus 100. The input 160 may be implemented in various forms, including a touch screen implemented on the transparent display 140, various buttons provided on a main body of the transparent display apparatus 100… The controller 130 may perform the above operation according to a user command inputted via the input 160”); and
 adjusting a pixel color attribute value of a frame pixel in the next frame display image and/or the brightness of the corresponding display device according to a preset visual adjustment information, the first brightness distribution image, the next frame display image, and the brightness of each display device (Detailed Description, [0109-0112], “The controller 130 may then determine if the transparent display 140 displays the information 30 within the transmissive area, and determine to move the position of displaying the information to another area. As discussed above, the controller 130 may adjust other properties of the information 30, such as color or size, instead of changing position.”).


obtaining a backlight brightness of each display device; 
adjusting the backlight brightness by an instruction in the display device; and
adjusting a pixel color attribute value of a frame pixel in the next frame display image and/or the brightness of the corresponding display device based on the backlight brightness of each display device.

Kumar, in a similar field of endeavor, discloses a method for adjusting display of a multimedia blackboard (Fig. 1, Abstract, generally) comprising: 
obtaining a backlight brightness of each display device (Detailed Description, [0067-0073], sensor, #120; See next Figs. 7A-7D);
 adjusting the backlight brightness by an instruction in the display device (Detailed Description, [0149], “However, as illustrated in FIG. 7D, when the user 10 is viewing the window displaying information in the interior, the displayed information on the window may not be clearly recognized because the exterior illumination intensity deteriorates. In this case, the displayed information can be viewed more clearly to the user by increasing brightness of the backlight on corresponding area.”; See also Detailed Description, [0068-0070]).
adjusting a pixel color attribute value of a frame pixel in the next frame display image and/or the brightness of the corresponding display device based on the backlight brightness of each display device. See Detailed Description, [0149] and Detailed Description, [0068-0070]).

It would have been obvious to one of ordinary skill in the art to have modified the method of Yun to include the teachings of Kumar to incorporate the steps based on the backlight brightness rather than the overall display brightness, in such a way to provide obtaining a backlight brightness of each display device; adjusting the backlight brightness by an instruction in the display device; and
backlight brightness of each display device.
The motivation to combine these arts is to implement the method within an OLED device with backlight elements (Kumar, Detailed Description, [0147]). The fact that Yun and Kumar disclose similar multimedia OLED display devices that sense ambient brightnesses makes this combination more easily implemented and substitutable with LCD backlighting. 

Regarding claim 2, Yun in combination of Kumar discloses every element of claim 1 and Yun further discloses wherein the step of adjusting the pixel color attribute value of the frame pixel in the next frame display image and/or the backlight brightness of the corresponding display device according to the preset visual 2Application No. 16/845,444 Reply to Office Action of November 4, 2021adjustment information, the first brightness distribution image, the next frame display image, and the backlight brightness of each display device comprises: 
generating a second brightness distribution image according to the first brightness distribution image and the backlight brightness (Yun, Figs. 7-8; Detailed Description, [0164-0170]);
 generating a visual effect image corresponding to the next frame display image according to the second brightness distribution image and the next frame display image (Fig. 8; Detailed Description, [0170-0175]); and 
adjusting the backlight brightness according to the visual adjustment information, the next frame display image, and the visual effect image, and/or adjusting the pixel color attribute value of the frame pixel in the next frame display image according to the visual adjustment information, the visual effect image, the first brightness distribution image, the next frame display image and the backlight brightness (Detailed Description, [0109-0112], “The controller 130 may then determine if the transparent display 140 displays the information 30 within the transmissive area, and determine to move the position of displaying the information to another area. As discussed above, the controller 130 may adjust other properties of the information 30, such as color or size, instead of changing position.”; Detailed Description, [0170-0175]).  
Thus, it would have remained obvious to have combined Yun and Kumar in the same manner as described in claim 1. 

Regarding claim 3, Yun in combination of Kumar discloses every element of claim 2 and Kumar further discloses wherein the visual adjustment information comprises an effect level and a backlight adjustment value corresponding to a backlight adjustment parameter (Detailed Description, [0073], “The controller 130 may adjust color, brightness, or size of the displayed information on the transparent display 110 based on the shape and the color of the rear background, and the shape and the color of the object 20 included in the rear background.”; [0149]);
 the step of adjusting the backlight brightness according to the visual adjustment information, the next frame display image, and the visual effect image comprises: 
obtaining the backlight adjustment parameter according to the effect level, the next frame display image, and the visual effect image (Detailed Description, [0067-0073], sensor, #120; See next Figs. 7A-7D); 
obtaining the corresponding backlight adjustment value according to the backlight adjustment parameter (Figs. 7D, Detailed Description, [0147][0149]); and 
adjusting the backlight brightness according to the backlight adjustment value (Detailed Description, [0149], “However, as illustrated in FIG. 7D, when the user 10 is viewing the window displaying information in the interior, the displayed information on the window may not be clearly recognized because the exterior illumination intensity deteriorates. In this case, the displayed information can be viewed more clearly to the user by increasing brightness of the backlight on corresponding area.”; See also Detailed Description, [0068-0070]).  

It would have been obvious to one of ordinary skill in the art to have modified the method within the combination of Yun and Kumar to further include the teachings of Kumar to incorporate the steps wherein the visual adjustment information comprises an effect level and a backlight adjustment value corresponding to a backlight adjustment parameter and the step of adjusting the backlight brightness according to the visual adjustment information, the next frame display image, and the visual effect image comprises: obtaining the backlight adjustment parameter according to the effect level, the next frame display image, and the visual effect image, obtaining the corresponding backlight adjustment value according to the backlight adjustment parameter and adjusting the backlight brightness according to the backlight adjustment value. The motivation to combine these arts is to present displayed information more clearly to the user based on the exterior illumination (Kumar, Detailed Description, [0149]).

Regarding claim 4, Yun in combination of Kumar discloses every element of claim 2 and Kumar further discloses wherein the visual adjustment information further comprises the effect level and a pixel color attribute difference threshold (Detailed Description, [0069], "Specifically, the controller 130 may adjust brightness values and color values of pixel areas corresponding to the displayed information on the transparent display 110 based on the sensed illumination intensity information by the sensor 120.”) corresponding to the effect level; 
the backlight adjustment parameter comprises the effect level and a region percentage corresponding to the effect level (Fig. 7-10; Detailed Description, [0149-0160] ,”However, as illustrated in FIG. 7D, when the user 10 is viewing the window displaying information in the interior, the displayed information on the window may not be clearly recognized because the exterior illumination intensity deteriorates. In this case, the displayed information can be viewed more clearly to the user by increasing brightness of the backlight on corresponding area… In this case, information 1021 displayed on the transparent display 110 may be displayed with varying colors according to the varying colors of the object 1010 or one color that can be most clearly recognized as an average value of the varying colors of the object 1010. For example, colors of a character "C" may be determined by considering the colors of the object in the displayed area of "C" and colors of a character "O" may be determined by considering the colors of the object in the displayed area of "O".”); 
the step of obtaining the backlight adjustment parameter according to the effect level, the next frame display image, and the visual effect image comprises: 
sequentially calculating a difference between a first pixel color attribute value and a corresponding second pixel color attribute value, so as to obtain a pixel color attribute difference value of a corresponding pixel, where the first pixel color attribute value is a pixel color attribute value of an effect pixel in the visual effect image, and the second pixel color attribute value is the pixel color attribute value of the frame pixel, corresponding to the effect pixel, in the next frame display image (Fig. 12, S1220; Detailed Description, [0173-0177], “Further, at operation S1210, sensing background information may photograph the object located in the first direction. At operation S1220, displaying information may adjust and display at least one from among brightness values and color values of pixel areas corresponding to the displayed information on the transparent display based on color information of the object included in the photographed image.”; See also Detailed Description, [0045-0054]) 
generating a color difference map according to the pixel color attribute difference value of each pixel (Figs. 5A-5C; Detailed Description, [0109-0131]); 
dividing the color difference map into at least one or more effect level regions according to the pixel color attribute difference threshold (Detailed Description, [0098-0100], “The controller 130 divides the area of the transparent display 110 into a plurality of areas and determines the look-through area where the object is observed from the user position. The controller 130 may modify display attributes of displayed information within the look-through area by comparing the information displayed within the look-through area and features of the photographed image in the first photographer 121-1. For example, the controller 130 may modify brightness or color of the pixel area where information is displayed, and modify size and display position of the information...Further, the controller 130 may modify brightness and color of pixel areas of the transparent display 110 or the area where information is displayed. In this case, the controller 130 may adjust brightness according to features of the display components (e.g., LCD, OLED) constituting the display 110...Meanwhile, the above embodiment describes that the background information sensed in the first sensor 121 to the third sensor 123 are used separately. However, the background information sensed in each sensor may be jointly used.”); and 
obtaining the region percentage of each effect level according to the effect level regions and the color difference map (Figs. 7-10; Detailed Description, [0149-0170] ,”However, as illustrated in FIG. 7D, when the user 10 is viewing the window displaying information in the interior, the displayed information on the window may not be clearly recognized because the exterior illumination intensity deteriorates. In this case, the displayed information can be viewed more clearly to the user by increasing brightness of the backlight on corresponding area… In this case, information 1021 displayed on the transparent display 110 may be displayed with varying colors according to the varying colors of the object 1010 or one color that can be most clearly recognized as an average value of the varying colors of the object 1010. For example, colors of a character "C" may be determined by considering the colors of the object in the displayed area of "C" and colors of a character "O" may be determined by considering the colors of the object in the displayed area of "O"…As illustrated in FIG. 10C, when the position of the object 1012 changes and is observed on the transparent display 110, the transparent display 110 may modify a display state of the displayed information 1025 according to movement state of corresponding object 1012. For example, colors of the displayed information 1025 are modified on areas where the object is observed according to the colors of the object 1012 so that the displayed information 1023 can be clearly recognized to a user.”).

It would have been further obvious to one of ordinary skill in the art to have modified the method of Yun and Kumar to have included the steps of Kumar in such a way to utilize a color correction map, wherein the visual adjustment information further comprises the effect level and a pixel color attribute difference threshold corresponding to the effect level; the backlight adjustment parameter comprises the effect level and a region percentage corresponding to the effect level; the step of obtaining the backlight adjustment parameter according to the effect level, the next frame display image, and the visual effect image comprises: sequentially calculating a difference between a first pixel color attribute value and a corresponding second pixel color attribute value, so as to obtain a pixel color attribute difference value of a corresponding pixel, where the first pixel color attribute value is a pixel color attribute value of an effect pixel in the visual effect image, and the second pixel color attribute value is the pixel color attribute value of the frame pixel, corresponding to the effect pixel, in the next frame display image; generating a color difference map according to the pixel color attribute difference value of each pixel; dividing the color difference map into at least one or more effect level regions according to the pixel color attribute difference threshold; and obtaining the region percentage of each effect level according to the effect level regions and the color difference map. The motivation to combine these arts is to adjust the brightness and color values of certain regions of pixels in order to improve display quality based on brightness conditions (See Kumar, Summary, [0020-0023]). 

Regarding claim 5, Yun in combination of Kumar discloses every element of claim 2 and Kumar further discloses wherein the visual adjustment information comprises an effect comfort threshold (Detailed Description, [0045-0047]; effect comfort threshold is the determination of overlapping areas which would affect user viewing comfort), and a pixel color attribute adjustment parameter  (Detailed Description, [0069], "Specifically, the controller 130 may adjust brightness values and color values of pixel areas corresponding to the displayed information on the transparent display 110 based on the sensed illumination intensity information by the sensor 120.”) of the frame pixel corresponding to both a pixel color attribute value of an abnormal pixel and the pixel color attribute value of the frame pixel (Detailed Description, [0045-0050]); 
the step of adjusting the pixel color attribute value of the frame pixel in the next frame display image according to the visual adjustment information, the visual effect image, the first brightness distribution image, the next frame display image and the backlight brightness comprises: 
generating a third brightness distribution image according to the first brightness distribution image and the backlight brightness (Fig. 5A-5C; Detailed Description, [0109-0129]; See also Fig. 12; Detailed Description, [0173], “In this case, the displaying information at operation S1220 may adjust and display at least one from among brightness values and color values of pixel areas corresponding to the displayed information on the transparent display based on the sensed illumination intensity state.”);
 obtaining a non-comfortable effect region of the visual effect image according to the effect comfort threshold (Detailed Description, [0045-0050], “The transparent display apparatus 100 may map the virtual divided areas with matrix tables in order to correctly estimate each mapping area. In this case, whether there is overlapping may be determined by considering a relationship between cells mapped with the look-through area of the object within the matrix tables and cells mapped with area where the information will be displayed...When the two areas are determined to be overlapping, the transparent display apparatus 100 may adjust the display of the information to increase legibility. Thus, when the look-through area is estimated, the transparent display apparatus 100 may modify the information 30 displayed on the look-through area into a state free of deteriorating discernability, and display the modified information”; non-comfortable effect regions are the overlapping areas); 
obtaining a corresponding fragment frame region in the next frame display image and a corresponding abnormal brightness region in the third brightness distribution image according to the non-comfortable effect region (Detailed Description, [0109-0129], Further, instead of creating matrix tables, the controller 130 may combine the photographed user image frames and the photographed object image frames into different layers and determine one area among the overlapping area or the middle area between the user area and the position area to be the look-through area. In this case, whether the information overlaps with the look-through area can be confirmed by directly comparing the combined frames and the screen frame including the information.”); 
obtaining the pixel color attribute adjustment parameter of the corresponding frame pixel according to the pixel color attribute value of each frame pixel in the fragment frame region and the pixel color attribute value of the abnormal pixel corresponding to the frame pixel in the abnormal brightness region (Fig. 2, Detailed Description, [0067-0070], “The controller 130 may control the display state of the displayed information on the transparent display 110 based on the sensed background information by the sensor 120... Specifically, the controller 130 may adjust brightness values and color values of pixel areas corresponding to the displayed information on the transparent display 110 based on the sensed illumination intensity information by the sensor 120. For example, when the information shows weak discernability of the display because the illumination intensities of both the front side and the back side are higher, the controller 130 may reduce and display the brightness of pixel areas corresponding to the information, so that the displayed information can be recognized more clearly...Further, the controller 130 may modify display position of the displayed information on the transparent display 110 based on the sensed background information. For example, when information is displayed while an object is located behind the transparent display apparatus 100, the controller 130 may modify the display state of the information based on position of the object, shape and color of corresponding object, and display the modified information. Herein, the object is any item that can be viewed through the transparent display apparatus such as a variety of goods that can be sold, animals and plants, furniture, wall, wall paper, and so on.”); and
 adjusting the pixel color attribute value of the corresponding frame pixel in the next frame display image according to the pixel color attribute adjustment parameter of each frame pixel in the fragment frame region  (Figs. 5, 10-12, Detailed Description, [0067-0070], [0109-0129]).  

It would have been further obvious to one of ordinary skill in the art to have modified the method of Yun and Kumar to have included the steps of Kumar in such a way to utilize a color correction map,  wherein the visual adjustment information comprises an effect comfort threshold, and a pixel color attribute adjustment parameter of the frame pixel corresponding to both a pixel color attribute value of an abnormal pixel and the pixel color attribute value of the frame pixel; the step of adjusting the pixel color attribute value of the frame pixel in the next frame display image according to the visual adjustment information, the visual effect image, the first brightness distribution image, the next frame display image and the backlight brightness comprises: generating a third brightness distribution image according to the first brightness distribution image and the backlight brightness; obtaining a non-comfortable effect region of the visual effect image according to the effect comfort threshold; obtaining a corresponding fragment frame region in the next frame display image and a corresponding abnormal brightness region in the third brightness distribution image according to the non-comfortable effect region; obtaining the pixel color attribute adjustment parameter of the corresponding frame pixel according to the pixel color attribute value of each frame pixel in the fragment frame region and the pixel color attribute value of the abnormal pixel corresponding to the frame pixel in the abnormal brightness region; and adjusting the pixel color attribute value of the corresponding frame pixel in the (See Kumar, Summary, [0020-0024]). 

	Regarding claim 6, Yun in combination with Kumar discloses every element of claim 1, and Yun further discloses wherein the plurality of light sensors constitute a light sensor array (Fig. 2-4, first sensor #110 and second sensor #120; See also Detailed Description, [0096], “The optical sensor may be implemented as a photo diode, a photo transistor, or a charge coupled device (CCD), etc., and may be distributed evenly over the entire area of the transparent display 140. The respective optical sensors may calculate the intensities of incoming light from all directions”); 5Application No. 16/845,444 
Reply to Office Action of November 4, 2021 the step of obtaining the set of brightnesses simultaneously acquired by the plurality of light sensors corresponding to each display device of the multimedia blackboard comprises:
obtaining the set of brightnesses simultaneously acquired by the light sensor array corresponding to each display device of the multimedia blackboard (Figs. 2-7, Detailed Description, [0096], “The respective optical sensors may calculate the intensities of incoming light from all directions. Generally, if the object 20 and the background on which the object 20 is placed are differently colored, the intensity of the light reflected from the object 20 and that of the light reflected from the background differ. Accordingly, the position of the object 20 may be determined by sensing the intensities of the reflective lights passing through the transparent display 140 and determining the position of the object 20 based on the intensities.”).  

Thus, it would have remained obvious to have combined Yun and Kumar in the same manner as described in claim 1. 

Regarding claim 7, Yun in combination with Kumar discloses every element of claim 1, and Yun further discloses wherein the pixel color attribute value comprises: a contrast value, a color level value (See Summary, [0023-0025], “The controller may control the transparent display to display the information at a first position on the transparent display, determine that the first position overlaps with the area in response to the at least one sensor sensing at least one of the position of the object and the position of the user, and adjust an attribute of the information...The attribute may be color, and the controller may control the transparent display to display the information in a first color that is different from a second color of the object... The attribute may be at least one of size, color, font, opacity, thickness, and a background color.”), a color temperature value, a color tone value, and/or a saturation value.  
Thus, it would have remained obvious to have combined Yun and Kumar in the same manner as described in claim 1. 

	Regarding claim 8, Yun in combination with Kumar discloses a device for adjusting display of a multimedia blackboard (See Yun, Abstract, Fig. 1, See also Detailed Description, [0222]), which is applied to a multimedia blackboard, comprising the functional and structural aspects of claim 1. Thus, claim 8 is rejected under the same reasoning as claim 1. 

	Regarding claim 9, Yun in combination with Kumar further discloses a non-transitory computer-readable storage medium in which a computer program is stored, wherein when the program is executed by a processor (Yun, Summary, [0036]), the method according to claim 1 is implemented.  

un, Fig. 1, generally, Abstract), comprising:
 a transparent writing board (Yun, Fig. 1, transparent display apparatus, #100; See also Figs. 2-5);
 at least one or more display devices hermetically attached to an entire back of the writing board (Yun, Fig. 2-5, transparent display, #140);
 a plurality of light sensors provided in the writing board (Yun, Figs. 2-5, first sensor, second sensor, #120; Detailed Description, [0092-0096], “The optical sensor may be implemented as a photo diode, a photo transistor, or a charge coupled device (CCD), etc., and may be distributed evenly over the entire area of the transparent display 140. The respective optical sensors may calculate the intensities of incoming light from all directions. Generally, if the object 20 and the background on which the object 20 is placed are differently colored, the intensity of the light reflected from the object 20 and that of the light reflected from the background differ. Accordingly, the position of the object 20 may be determined by sensing the intensities of the reflective lights passing through the transparent display 140 and determining the position of the object 20 based on the intensities”);; 
one or more processors (Yun, Fig. 2, controller, #130; Detailed Description, [0111]); 
a non-transitory storage device configured to store one or more programs (Yun, Summary, [0036]), wherein when the one or more programs are executed by the one or more processors, the one or more processors are caused to implement the method according to claim 1.  


	Regarding claim 12, Yun in combination with Kumar discloses a device for adjusting display of a multimedia blackboard (See Yun, Abstract, Fig. 1, See also Detailed Description, [0222]), which is applied to a multimedia blackboard, comprising the functional and structural aspects of claim 1 and claim 8. Thus, claim 12 is rejected under the same reasoning as claim 1.

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Kumar, further in view of Kim et al., United States Patent Application Publication No. US 2014/0152576 A1.

Regarding claim 11, Yun in combination with Kumar discloses every element of claim 1, but does not explicitly disclose wherein the multimedia blackboard comprises at least two display devices hermetically attached to an entire back of the writing board.  
	Kim, in a similar field of endeavor, discloses a method for adjusting display of a multimedia blackboard (Kim, Fig. 1, Abstract, Related Art) wherein the multimedia blackboard comprises at least two display devices hermetically attached to an entire back of the writing board (See inter alia, Fig. 2, first display, #190a; second display, 190b; Summary, [0023-0027]).
It would have been obvious to one of ordinary skill in the art to have modified the multimedia blackboard within the combination of Yun and Kumar to include the teachings of Kim to provide an additional display, wherein the multimedia blackboard comprises at least two display devices hermetically attached to an entire back of the writing board. The motivation to combine these arts is to gain the advantages of multi-tasking and enhancing user experience (See Kim, Background, [0004-0010], “Since the multi display apparatus displays results of executing many applications on multiple displays based on powerful hardware performance, the multi display apparatus is convenient as applied to a multi-tasking environment, and also provides a variety of information to users through the plurality of displays and thus provides new user experiences. Therefore, the multi display apparatus has become a "next generation" display apparatus”).  



Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/KWIN XIE/Primary Examiner, Art Unit 2626